UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                              )
CHRISTOPHER EARL STRUNK,                      )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )      Civil Action No. 09-1249 (RJL)
                                              )
NEW YORK PROVINCE OF THE                      )
SOCIETY OF JESUS, et aI.,                     )
                                              )
                       Defendants.            )
-------------------------)

                                             ORDER

        For the reasons stated in the accompanying Memorandum Opinion, it is hereby

        ORDERED that the motion to dismiss filed on behalf of the New York Province of the

Society of Jesus and Gerald Chojnacki, S.l [Dkt. #9] is GRANTED; it is

        FURTHER ORDERED that the federal defendants' motion to dismiss [Dkt. #13] is

GRANTED; and it is

        FURTHER ORDERED that this civil action is DISMISSED.

        This is a final appealable Order. See Fed. R. App. P. 4(a).

        SO ORDERED.




                                                     United States District Judge
DATE: